SUMMARY ORDER
Abdul Wadud Shaikh petitions for review of a May 5, 2003, decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen his removal proceedings. We assume the parties’ familiarity with the facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; accord Ke Zhen Zhao v. United States Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001).
The BIA denied Shaikh’s motion by simply restating the regulations governing motions to reopen and stating that his motion did not comply with those regulations. The BIA’s decision contained only a conclusory sentence stating, “respondent has failed to show materially changed country conditions in Bangladesh.” The BIA abused its discretion in failing to expressly address evidence of changed country conditions. This decision departed from the BIA’s requirement to provide a rational explanation for its decision. Kaur, 413 F.3d at 233-34.
For the foregoing reasons, the petition for review is GRANTED, the BIA’s order is VACATED, and the case is REMANDED for further proceedings consistent with this opinion. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).